                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARSALIS A. ANTHONY,                                    )       No. 2019 cv 3842
                                                        )
                                        Plaintiff,      )       Judge Charles R. Norgle
                                                        )
                V                                       )       Magistrate Judge Sidney I. Schenkier
                                                        )
                                                        )
E. CARRILLO, et al.,                                    )
                                                        )
                                                        )
                                        Defendants.     )

              JOINT RULE 59(e) MOTION TO AMEND JUDGMENT
      OR IN THE ALTERNATIVE TO VACATE IT PURSUANT TO RULE 60(b)(1)

       Defendant CITY OF CHICAGO, by and through its attorney, Mark A. Flessner,

Corporation Counsel for the City of Chicago, and individual Defendant EMILIO CARRILLO, by

and through one of his attorneys, Michele McGee, Assistant Corporation Counsel for the City of

Chicago, pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, jointly move the Court

to amend the judgment entered on February 7, 2020 to conform to the offer of judgment tendered

to the Plaintiff, or, in the alternative, pursuant to Rule 60(b)(1), to vacate such judgment. In support

of its motion, Defendants state as follows:

       1.       Defendants City of Chicago and Emilio Carrillo offered Plaintiff Marsalis Anthony

(hereafter “Plaintiff”) a conditional Rule 68 Offer of Judgment (attached hereto as Exhibit A) on

January 22, 2020.

       2.       Plaintiff re-drafted and filed his own version of Defendants’ Offer of Judgment

(attached hereto as Exhibit B) on February 4, 2020. ECF No. 27. This version deleted two main

conditions. First, a general release from liability for any and all other City of Chicago employees




                                              Page 1 of 4
beyond Defendant Emilio Carrillo, and, second, a limitation on attorneys’ fees still to be

determined through submission of a fee petition.

        3.       On February 7, 2020, the Court entered a Judgment in favor of Plaintiff based on

Plaintiff’s re-drafted and inaccurate Notice of Acceptance of Rule 68 Offer of Judgment. ECF No.

28.

        4.       Defendants’ Offer of Judgment expressed an offer of judgment against the City of

Chicago and Emilio Carrillo “plus reasonable attorneys’ fees and costs not to exceed NINE

THOUSAND NINE-HUNDRED AND NINETY-NINE DOLLARS AND NO/100 CENTS

($9,999.00) accrued through the date of service of this offer of judgment.” (emphasis added).

        5.       Plaintiff’s Notice of Acceptance of Rule 68 Offer of Judgment accepted the offer

of judgment “plus NINE THOUSAND NINE-HUNDRED AND NINETY-NINE DOLLARS

AND NO/100 CENTS ($9,999.00) for reasonable attorneys’ fees and costs,” as a de facto fixed

fee.

        6.       Plaintiff altered the language of the Offer of Judgment regarding attorneys’ fees in

his filing to the Court.

        7.       Defendants’ Offer of Judgment was also contingent upon Plaintiff’s release of

claims against Defendant Jason Kimberling.

        8.       Plaintiff’s Notice of Acceptance contains no reference to this release.        This

condition is required pursuant to the Defendants’ Offer of Judgment, and should be in the Notice

of Acceptance.

        9.       Defendants seek to have the Judgment entered on February 7, 2020 amended

pursuant to Rule 59(e) to reflect the terms of their actual Offer of Judgment tendered to Plaintiff.




                                             Page 2 of 4
       10.     In the alternative, if such amendment is contested by Plaintiff, Defendants seek

relief from the judgment pursuant to Rule 60(b)(1), for there was no meeting of the minds in regard

to the purported Offer of Judgment filed by Plaintiff int his case. This will allow the parties time

to further negotiate the terms of another possible the Offer of Judgment acceptable to both parties.

       WHEREFORE, Defendants request the Court grant their Motion pursuant to Rule 59(e) to

Amend the Judgment entered on February 7, 2020 to reflect the terms of their actual Offer of

Judgment in this matter. In the alternative, Defendants request the Court grant Defendants relief

from, and vacate, pursuant to Rule 60(b)(1), the Judgment entered on February 7, 2020 based upon

Plaintiff’s inaccurate version of Defendants’ Officer of Judgment filed in this matter.

DATED: February 20, 2020

                                                                           Respectfully submitted,

                                                                                 Mark A. Flessner
                                                                              Corporation Counsel

                                                                          By: /s/ Cheryl Friedman
                                                                                  Cheryl Friedman
                                                                    Assistant Corporation Counsel
                                                                  Attorney for the City of Chicago
                                                           Federal Civil Rights Litigation Division
                                                              City of Chicago, Department of Law
                                                                30 North LaSalle Street, Suite 900
                                                                                Chicago, IL 60602
                                                                                  312.744.4038 (P)
                                                                                  312.744.6566 (F)

                                                                           By: /s/ Michele McGee
                                                                                   Michele McGee
                                                                    Assistant Corporation Counsel
                                                 Attorney for Defendants Carrillo and Kimberling
                                                          Federal Civil Rights Litigation Division
                                                              City of Chicago, Department of Law
                                                                30 North LaSalle Street, Suite 900
                                                                               Chicago, IL 60602
                                                                                  312.744.8311(P)
                                                                                 312.744.6566 (F)



                                            Page 3 of 4
                                   CERTIFICATE OF SERVICE

       I, Cheryl Friedman, an attorney, certify that I caused to be served the above Rule 68

Offer of Judgment via U.S. mail and electronic mail on February 20, 2020 to:

       Nnanenyem Eziudo Uche
       Uche P.C.
       314 N. Loomis St
       Suite G2
       Chicago, IL 60607
       (312) 280-5341
       Email: nenye.uche@uchelitigation.com




                                          Page 4 of 4
